|N THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS

FAYETTEV|LLE DlVlS|ON
UNITED STATES OF ANIERICA PLA|NT|FF
V. CASE NO. 5:17-CR-50014
ANGELA RENEE BURKE DEFENDANT
ORDER

 

Now pending before the Court is the Report and Recommendation (Doc. 53) of
l\/lagistrate Judge lVlarl< E. Ford, filed on December 28, 2018. The time to object has now
passed, and no objections Were filed.

According|y, lT |S ORDERED that the Report and Recommendation (Doc. 53) is
ADOPTED lN lTS ENT|RETY, and Defendant’s lVlotion to Vacate, Set Aside, or Correct
a Sentence Pursuant to 28 U.S.C. Section 2255 (Doc. 47) is D|SNllSSED WlTH
PREJUD|CE. Further, for the reasons set forth in the Report and Recomrnendation, the
Courtfinds that no certificate ofappealabiiity should be issued in this case, and ifa request
for such is filed, it will be denied 1

lT lS SO ORDERED on this l

day of Ja uary, 2019. /

  

 

